Exhibit 10.2

UNIVERSAL CORPORATION

Restricted Stock Units Award Agreement

THIS RESTRICTED STOCK UNITS AWARD AGREEMENT, dated as of this          day of
                    , 2009, between Universal Corporation, a Virginia
corporation (“the Company”) and                                          (the
“Participant”), is made pursuant and subject to the provisions of the Company’s
2007 Stock Incentive Plan, as amended, and any future amendments thereto (the
“Plan”). The Plan, as it may be amended from time to time, is incorporated
herein by reference. All terms used herein that are defined in the Plan shall
have the same meanings given them in the Plan.

1. Award of Restricted Stock Units. Pursuant to the Plan, the Company on
                    , 2009 (the “Award Date”) granted to Participant
             shares of Phantom Stock of the Company subject to the terms and
conditions of the Plan and subject further to the restrictions, terms and
conditions herein set forth (the “Restricted Stock Units”).

2. Terms and Conditions. The award of Restricted Stock Units hereunder is
subject to the following terms and conditions:

(a) Vesting. Except as provided in paragraph 3, this award of Restricted Stock
Units shall become transferable and nonforfeitable (“Vested”) on the fifth
anniversary of the Award Date (the “Vesting Date”).

(b) Payment. Payment for Participant’s Restricted Stock Units (“Payment”) shall
be made at the time the Restricted Stock Unit becomes Vested, subject in the
Company’s discretion to any delay permitted by Section 1.409A-2(b)(7) of the
Treasury Regulations, including as provided therein a delay the Company deems
reasonably necessary to avoid loss of the Company’s deduction with respect to
the Payment under Section 162(m) of the Code. On Payment, the Company shall
issue one share of Common Stock to the Participant for each Restricted Stock
Unit that is to be paid.

(c) Dividend Equivalent Rights. Restricted Stock Units do not provide the
Participant with the rights of a shareholder of Common Stock. However, the
Participant shall accumulate dividend equivalent rights on all Restricted Stock
Units in an amount equal to the dividends paid with respect to a share of Common
Stock on each date prior to Payment that a dividend is paid on the Company’s
Common Stock. The dividend equivalent rights shall be converted into additional
Restricted Stock Units based on the Fair Market Value of a share of Common Stock
on the date the dividend is paid and shall accumulate and be paid in additional
shares of Common Stock when Payment for the corresponding Restricted Stock Units
is made.

(d) Tax Withholding. The Company has the right to withhold from Payment shares
having an aggregate Fair Market Value equal to the amount of taxes required to
be withheld or otherwise deducted and paid with respect to such issuance.

 

1



--------------------------------------------------------------------------------

(e) Change of Control. For purposes of this Agreement, a Change of Control shall
mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(A) the then outstanding shares of Common Stock (the “Outstanding Company Common
Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of item
(iii) of this subsection 2(e); or

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

2



--------------------------------------------------------------------------------

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing to the contrary, if the Participant is or will
become eligible for Retirement (as defined below) prior to the Vesting Date,
“Change of Control” shall have the meaning set forth in Section 1.409A-3(i)(5)
of the U.S. Treasury Regulations, but only to the extent such meaning is more
restrictive than the definition otherwise provided above.

3. Death, Disability or Retirement. The Restricted Stock Units not yet Vested
shall become Vested in the event that Participant dies, becomes Disabled while
employed by the Company or an Affiliate or Retires.

4. Forfeiture. All Restricted Stock Units that are not then Vested shall be
forfeited if Participant’s employment with the Company or an Affiliate
terminates except by reason of Participant’s death, Retirement or Disability.

5. Retirement. Retirement means, for purposes of this Agreement, the
Participant’s “separation from service” (within the meaning of
Section 1.409A-1(h) of the U.S. Treasury Regulations, applying the default terms
thereof) on or after age 55 with at least five (5) years of service, as
determined under the Employees’ Retirement Plan of Universal Leaf Tobacco
Company, Incorporated and Designated Affiliated Companies as in effect at the
time of such separation. In the event the Participant is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code as of the date of his
or her Retirement, then notwithstanding anything in this Agreement to the
contrary, Payment shall not be made until the date which is six months after the
date of the Participant’s Retirement (or the date of the Participant’s death, if
earlier), or as soon as administratively practicable (but in any event within 90
days) thereafter. Whether the Participant is a “specified employee” shall be
determined in accordance with guidelines the Company has adopted for this
purpose or, in the absence of such guidelines, in accordance with
Section 1.409A-1(i) of the U.S. Treasury Regulations, applying the default terms
thereof.

6. Disability. Disability shall have the meaning set forth in the Plan;
provided, however, if the Participant is or will become eligible for Retirement
prior to the Vesting Date, Disability shall have the meaning set forth in
Section 409A(a)(2)(C) of the Code, but only to the extent such meaning is more
restrictive than the definition otherwise set forth in the Plan.

7. Change of Control. Notwithstanding any other provision of this Agreement to
the contrary, all unvested Restricted Stock Units not previously forfeited shall
become Vested and shall be immediately paid, in the event of (a) a Change of
Control as described in Section 2(e)(ii)-(iv) (as modified by the last sentence
of Section 2(e), if applicable) or (b) a Change of Control as described in
Section 2(e)(i) (as modified by the last sentence of Section 2(e), if
applicable) and the Participant’s employment is terminated other than for Cause
or Disability or the Participant terminates employment for Good Reason (with
“Cause” and “Good Reason” given the meaning assigned such terms in the Company’s
form of Employment Agreement dated November 17,

 

3



--------------------------------------------------------------------------------

2006, as it may be amended from time to time). Notwithstanding the preceding
sentence to the contrary, if the Participant is or will become eligible for
Retirement (as defined below) prior to the Vesting Date, and if the Participant
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code as of the date the Participant’s employment is terminated other than for
Cause or Disability or the Participant terminates employment for Good Reason as
described in subclause (b) above, then notwithstanding anything in this
Agreement to the contrary, Payment shall not be made until the date which is six
months after the date of such termination (or the date of the Participant’s
death, if earlier), or as soon as administratively practicable (but in any event
within 90 days) thereafter. For purposes of the preceding sentence, the
Participant’s termination of employment shall mean his or her “separation from
service” (within the meaning of Section 1.409A-1(h) of the U.S. Treasury
Regulations, applying the default terms thereof). Whether the Participant is a
“specified employee” shall be determined in accordance with guidelines the
Company has adopted for this purpose or, in the absence of such guidelines, in
accordance with Section 1.409A-1(i) of the U.S. Treasury Regulations, applying
the default terms thereof.

8. Change in Capital Structure. The number of Restricted Stock Units covered by
this Agreement shall be proportionately adjusted for any increase or decrease in
the number of issued shares of Common Stock of the Company resulting from a
subdivision or consolidation of shares or the payment of a stock dividend (but
only on the Common Stock), a stock split-up or any other increase or decrease in
the number of such shares effected without receipt of cash or property or labor
or services by the Company. The Company may in its discretion in accordance with
Section 1.409A-3(j)(iv)(9) of the Treasury Regulations, cause these Restricted
Stock Units to terminate and be immediately paid in the event of a liquidation
or dissolution of the Company taxed in accordance with Section 331 of the Code
or approved by a bankruptcy court.

In the event of a change in the Common Stock of the Company as presently
constituted, which is limited to a change of all of its authorized shares with
par value into the same number of shares with a different par value or without
par value, the shares resulting from any such change shall be deemed to be the
Common Stock within the meaning of the Plan.

The award of these Restricted Stock Units pursuant to the Plan shall not affect
in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to consolidate or to dissolve, liquidate or sell, or
transfer all or any part of its business or assets.

9. Recoupment. If the Committee determines, in its sole discretion, that a
Participant at any time has willfully engaged in any activity that the Committee
determines was or is harmful to the Company, then the Committee may cause any
unvested Restricted Stock Units to be forfeited in part or in whole. In the
event of a material restatement of financial statements, the Committee may cause
any unvested Restricted Stock Units to be forfeited or the Company may seek a
recoupment of payments made pursuant to this Agreement. In addition, the
Committee may cause any unvested Restricted Stock Units to be forfeited or the
Company may seek a recoupment of payments made under this Agreement in the event
of the Participant’s ethical misconduct.

 

4



--------------------------------------------------------------------------------

10. Fractional Shares. Fractional shares of Common Stock shall not be issuable
hereunder upon Payment, and when any provision hereof may entitle the
Participant to a fractional share, such fraction shall be disregarded.

11. No Right to Continued Employment. This Agreement does not confer upon
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate Participant’s employment at any time.

12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Virginia.

13. Conflicts. In the event of any conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall govern.

14. Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.

15. Binding Effect. Subject to the limitations stated herein and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees and personal representatives of Participant and the successors of
the Company.

16. Section 409A. It is intended that the Restricted Stock Units granted under
this Agreement avoid application of, or, if the Participant is or will become
eligible for Retirement prior to the Vesting Date, comply in all respects with
the requirements of, Sections 409A(a)(2) through (4) of the Code and the
applicable U.S. Treasury Regulations and other generally applicable guidance
issued thereunder (collectively, the “Applicable Regulations”), and this
Restricted Stock Unit Agreement shall be interpreted for all purposes in
accordance with this intent. In the event that the amounts payable under this
Agreement are subject to any taxes, penalties or interest under the Applicable
Regulations, the Participant shall be solely liable for the payment of any such
taxes, penalties or interest.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

UNIVERSAL CORPORATION

By:  

 

PARTICIPANT

 

Name

 

5